Citation Nr: 0803306	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disorder.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3.  Entitlement to service connection for a chronic left 
ankle disorder.  

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  

5.  Entitlement to an effective date prior to January 24, 
2001, for the award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for post-traumatic stress disorder 
(PTSD), a left hip disorder, a left knee disorder, and a left 
ankle disorder.  In June 2006, the RO granted service 
connection for PTSD; assigned a 30 percent evaluation for 
that disability; and effectuated the award as of January 24, 
2001.  In May 2007, the veteran's accredited representative 
submitted a notice of disagreement (NOD) with both the 
evaluation and the effective date assigned for the veteran's 
PTSD.  

In May 2007, the Board remanded the veteran's claims to the 
RO so that the veteran could be afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In October 2007, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation in excess of 30 percent 
for the veteran's PTSD.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.  

The issues of an initial evaluation in excess of 30 percent 
for the veteran's PTSD and an earlier effective date for the 
award of service connection for PTSD are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

The transcript of the October 2007 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO may 
be reasonably construed as an application to reopen the 
veteran's claims of entitlement to service connection for a 
left shoulder disorder, a low back disorder, a vision and eye 
disorder, hearing loss disability, an allergic disorder 
claimed as the result of Agent Orange exposure, an immune 
disorder claimed as the result of Agent Orange exposure, a 
disorder manifested by a positive tine test and a rash, a 
dental disorder to include a broken tooth, and hypertension 
and claims of entitlement for both an increased evaluation 
for his cervical spine degenerative disc disease and 
degenerative joint disease and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the application and claims.  Absent an adjudication, a NOD, a 
statement of the case (SOC), and a substantive appeal, the 
Board does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  A chronic left hip disorder was not manifested during 
wartime service or anytime thereafter.  

2.  A chronic left knee disorder was not manifested during 
wartime service or anytime thereafter.  

3.  A chronic ankle disorder was not manifested during 
wartime service or anytime thereafter.  

CONCLUSIONS OF LAW

1.  A chronic left hip disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2007).  

3.  A chronic left knee disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2007).  

3.  A chronic left ankle disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of service connection, the Board observes that the RO issued 
VCAA notices to the veteran in May 2001, October 2001, July 
2003, October 2003, May 2005, and March 2006 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The May 2001 VCAA notice was 
issued prior to the September 2001 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before a VA 
hearing officer and the undersigned Acting Veterans Law Judge 
sitting at the RO.  The hearing transcripts are of record.  
All relevant facts have been developed to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 2007).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis (degenerative joint 
disease) becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Left Hip

A September 1967 Army treatment entry states that the veteran 
reported that his left hip was giving him "trouble."  The 
veteran was diagnosed with a "strained [left] hip."  At his 
June 1970 physical examination for service separation, the 
veteran neither complained of nor exhibited any left hip 
abnormalities.  

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  The U.S. Army and Joint 
Services Records Research Center (JSRRC) verified that the 
Army installation to which the veteran was assigned while in 
the Republic of Vietnam came under enemy attack.  Service 
connection for PTSD has been awarded based upon the veteran's 
assertions as to his participation in combat.
A March 1971 private treatment entry states that the veteran 
complained of left hip and leg pain.  A December 1985 written 
statement from Russ Amundson, M.D., notes that the veteran 
presented a history of an inservice injury and subsequent 
"hip" discomfort.  

In his January 2001 claim for service connection, the veteran 
advanced that he was receiving VA treatment for a left hip 
disorder.  

VA clinical documentation dated in April 2001 states that the 
veteran complained of left hip pain of 35 years' duration.  
Contemporaneous X-ray studies of the left hip were reported 
to reveal no abnormalities.  An impression of left greater 
trochanter bursitis and a diagnosis of "traumatic injury to 
left leg, traumatic arthritis" were advanced.  

A July 2001 physical evaluation from Samuel Bickley, M.D., 
conveys that the veteran presented a history of falling "in 
a sharp hole" and injuring his "hip" while in the Republic 
of Vietnam during 1967.  The veteran was reported to have 
been diagnosed with a "fracture of his leg in 1967;" 
"degenerative joint disease arthritis of the hips;" and "a 
history of left trochanteric bursitis."  The veteran was 
diagnosed with a "history of degenerative arthritis."  

A January 2002 VA treatment record states that the veteran 
complained of left hip pain since 1967 and associated 
limitation of motion.  Treating VA medical personnel observed 
that "hip tests today indicate possible pathology @ [left] 
hip joint although X-ray was negative."  

At the May 2003 hearing before a VA hearing officer, the 
accredited representative advanced that the veteran "tore 
ligaments in his hip" on September 13, 1967; subsequently 
experienced more left hip complaints while serving as a 
"door gunner and asset protector" during the 1968 Tet 
Offensive; and was subsequently treated by military medical 
personnel for chronic hip pain in 1969 and 1970.  

In his August 2003 claim for service connection, the veteran 
clarified that he had initially injured his left hip "during 
basic training and hurt several times after that while still 
in service."  

At a September 2004 VA examination for compensation purposes, 
the veteran complained of chronic left hip pain.  He reported 
that: he had initially injured his left hip when he fell in a 
hole during basic training at Fort Bragg in 1967; 
subsequently experienced left hip "problems" while in the 
Republic of Vietnam and Germany.  The veteran was diagnosed 
with "left hip condition, no pathology found."  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge, the accredited representative reiterated 
that the veteran" tore ligaments in his hip" in September 
1967 and subsequently reinjured his hip during combat in the 
Republic of Vietnam.  The veteran testified that he had 
initially injured his left hip when he fell into a stump hole 
during basic training.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic left hip disorder was not shown during 
active service or at the most recent VA examination for 
compensation purposes of record.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that he incurred a chronic left hip 
disorder at least partially as the result of an injury 
sustained during combat in the Republic of Vietnam.  Given 
his verified combat exposure, the Board finds the veteran's 
statements as to his alleged inservice combat-related trauma 
to be consistent with the circumstances, conditions, and 
hardships of his service during the Vietnam War.  However, 
based upon the record and analysis herein, the Board 
concludes that any report by the veteran claiming to have 
experienced the onset of a chronic left hip disorder during 
combat is not credible.  Further, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) do not eliminate the need for 
medical nexus evidence.  They merely reduce the evidentiary 
burden on combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's claim is supported solely by his accredited 
representative's and his own testimony and written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the diagnosis or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The lay testimony and written statements are thus 
insufficient to establish the existence of a chronic left hip 
disorder.  Therefore, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a chronic left hip 
disorder.  

B. Left Knee

The veteran's service medical records make no reference to a 
chronic left knee disorder.  In his January 2001 claim for 
service connection, the veteran advanced that he was 
receiving VA treatment for a left knee disorder.  

At the May 2003 hearing before a VA hearing officer, the 
accredited representative advanced that the veteran was 
treated by military medical personnel for chronic knee pain 
in 1969 and 1970.  

In his August 2003 claim for service connection, the veteran 
clarified that he had initially injured his left knee 
"during basic training and hurt several times after that 
while still in service."  

At the September 2004 VA examination for compensation 
purposes, the veteran complained of chronic left knee pain.  
He reported that: he initially injured his left knee when he 
fell in a hole during basic training at Fort Bragg in 1967; 
subsequently experienced left knee "problems" while in the 
Republic of Vietnam and Germany.  The veteran was diagnosed 
with "left knee condition, no pathology found."  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had 
initially injured his left knee when he fell into a stump 
hole during basic training.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic left knee disorder was not shown during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that he incurred a chronic left knee 
disorder at least partially as the result of an injury 
sustained during combat in the Republic of Vietnam.  Given 
his verified combat exposure, the Board finds the veteran's 
statements as to his alleged inservice combat-related trauma 
to be consistent with the circumstances, conditions, and 
hardships of his service during the Vietnam War.  However, 
based upon the record and analysis herein, the Board 
concludes that any report by the veteran claiming to have 
experienced the onset of a chronic left knee disorder during 
combat is not credible.  The veteran's claim is supported 
solely by his accredited representative's and his own 
testimony and written statements.  The lay testimony and 
written statements are insufficient to establish the 
existence of a chronic left knee disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic left knee disorder.  

C.  Left Ankle

The veteran's service medical records make no reference to a 
chronic left ankle disorder.  In his January 2001 claim for 
service connection, the veteran advanced that he was 
receiving VA treatment for a left ankle disorder.  

VA clinical documentation date in April 2001 states that the 
veteran complained of chronic left ankle pain of 35 years' 
duration.  He reported having sustained an inservice left 
ankle injury.  Contemporaneous X-ray studies of the left 
ankle were reported to reveal no abnormalities.  An 
assessment of "chronic left ankle pain" was advanced.

An April 2001 chiropractic evaluation from Gary W. McKeel, 
D.C., conveys that the veteran complained of left ankle pain 
and swelling.  The veteran was diagnosed with 
"tenosynovitis, Ankle/Foot/Toes."  

At the May 2003 hearing before a VA hearing officer, the 
accredited representative advanced that the veteran "tore 
ligaments" in his ankle on September 13, 1967; subsequently 
experienced further left ankle complaints while serving as a 
"door gunner and asset protector" during the 1968 Tet 
Offensive; and was subsequently treated by military medical 
personnel for chronic ankle pain in 1969 and 1970.  

In his August 2003 claim for service connection, the veteran 
clarified that he had initially injured his left ankle 
"during basic training and hurt several times after that 
while still in service."  

At the September 2004 VA examination for compensation 
purposes, the veteran complained of chronic left ankle pain.  
He reported that: he initially injured his left ankle when he 
fell in a hole during basic training at Fort Bragg in 1967; 
subsequently experienced left ankle "problems" while in the 
Republic of Vietnam and Germany.  The veteran was diagnosed 
with "left ankle condition, no pathology found."  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge, the accredited representative reiterated 
that the veteran" tore ligaments in his ankle" in September 
1967 and subsequently reinjured his ankle during combat in 
the Republic of Vietnam.  The veteran testified that he had 
initially injured his left ankle when he fell into a stump 
hole during basic training.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic left ankle disorder was not shown during 
active service or at the most recent VA examination for 
compensation purposes of record.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that he incurred a chronic left ankle 
disorder at least partially as the result of an injury 
sustained during combat in the Republic of Vietnam.  Given 
his verified combat exposure, the Board finds the veteran's 
statements as to his alleged inservice combat-related trauma 
to be consistent with the circumstances, conditions, and 
hardships of his service during the Vietnam War.  However, 
based upon the record and analysis herein, the Board 
concludes that any report by the veteran claiming to have 
experienced the onset of a chronic left ankle disorder during 
combat is not credible.  The veteran's claim is supported 
solely by his accredited representative's and his own 
testimony and written statements.  The lay testimony and 
written statements are insufficient to establish the 
existence of a chronic left ankle disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disorder.  


ORDER

Service connection for a chronic left hip disorder is denied.  

Service connection for a chronic left knee disorder is 
denied.  

Service connection for a chronic left ankle disorder is 
denied.  


REMAND

In May 2007, the accredited representative submitted a timely 
NOD with the initial evaluation and the effective date 
assigned for the veteran's PTSD.  The RO has not issued a SOC 
or a supplement statement of the case (SSOC) which addresses 
that issue.  The Court has directed that where a veteran has 
submitted a timely NOD with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran which 
addresses the issues of the veteran's 
entitlement to an initial evaluation in 
excess of 30 percent for his PTSD and an 
effective date prior to January 24, 2001, 
for the award of service connection for 
PTSD.  The veteran should be given the 
appropriate opportunity to respond to the 
SOC.  The veteran is advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


